Citation Nr: 1508183	
Decision Date: 02/25/15    Archive Date: 03/11/15

DOCKET NO.  12-13 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for a respiratory disability, to include as due to undiagnosed illness and/or asbestosis exposure.  

2.  Entitlement to service connection for disability manifested by muscle and joint pain.  

3.  Entitlement to service connection for a urinary tract infection, to include as due to undiagnosed illness.  

4.  Entitlement to service connection for a right ankle disability, to include as due to undiagnosed illness.  

5.  Entitlement to service connection for a bilateral eye condition, to include as due to undiagnosed illness.  

6.  Entitlement to service connection for a skin disorder, to include as due to undiagnosed illness.  

7.  Entitlement to service connection for a gastrointestinal disability, including irritable bowel syndrome and stomach symptoms, to include as due to undiagnosed illness.

8.  Entitlement to service connection for a pelvic condition, to include as due to undiagnosed illness and/or asbestosis exposure.  

9.  Entitlement to service connection for benign prostrate hypertrophy (BPH) (claimed as a kidney condition), to include as due to undiagnosed illness.

10.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

11.  Entitlement to service connection for psychiatric disorder other than PTSD.  

12.  Entitlement to service connection for a sleep disorder, to include as due to undiagnosed illness.  

13.  Entitlement to an initial disability rating higher than 10 percent for degenerative joint disease of the lumbar spine.  

14.  Entitlement to an initial disability rating higher than 10 percent for degenerative arthritis of the right knee.

15.  Entitlement to an initial compensable disability rating for degenerative arthritis of the left knee, prior to April 6, 2010, and higher than 10 percent, since April 6, 2010.  

16.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from April 1979 to April 1983, and from August 2008 to January 2010, including service in the Persian Gulf.  

This case is before the Board of Veterans' Appeals (Board) on appeal of February 2010 and October 2010 rating decisions of the Salt Lake City, Utah, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Board notes that the Veteran has relocated to Texas but the agency of original jurisdiction (AOJ) in Salt Lake City retains jurisdiction over his claims, which was noted to be for administrative purposes in a July 2010 letter.  

The record reflects that the RO considered the Veteran's October 2010 correspondence as an application to reopen the claims denied in the October 2010 rating decision.  The Board, however, construes the October 2010 correspondence as a notice of disagreement (NOD) with the October 2010 rating decision.  Thereafter, the Veteran perfected an appeal.  

In his December 2014 correspondence, initial AOJ consideration of additional evidence associated with the file since the March 2012 statement of the case was waived.  

The issue pertaining to service connection for muscle and joint pain has been recharacterized to comport with the evidence and this decision.  

The issue of entitlement to service connection for PTSD has been recharacterized as a claim for a psychiatric disorder, other than PTSD, in accordance with this decision and Clemons v. Shinseki, 23 Vet. App. 1 (2009).  
The April 2010 VA Form 21-526 includes claims of service connection for a left ankle disability, pseudofolliculitis barbae, and pes planus.  These issues have not been adjudicated by the AOJ.  Thus, the Board does not have jurisdiction over the issues and they are referred to the AOJ for appropriate action.  

In the February 2010 rating decision, service connection was granted for a lumbar spine disability, degenerative arthritis of the right knee, and degenerative arthritis of the left knee.  Although an October 2010 rating decision reflects that the higher rating claims were addressed, the Veteran's May 2010 correspondence is reasonably construed as a NOD with the initial ratings assigned in the February 2010 rating decision.  The filing of a NOD confers jurisdiction on the Board and the next step is for the AOJ to issue a statement of the case (SOC).  To date, however, a SOC has not been issued with respect to this claim.  Under the circumstances, the Board finds it necessary to remand this claim for the issuance of a SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).  As such, the issues are reflected on the title page.  

In addition, the August 2010 VA examination report reflects the Veteran's report that he is unemployable at least in part due to service-connected disability, raising the issue of entitlement to a total disability rating based upon individual unemployability as part of the increased ratings claims on appeal.  This issue is reflected on the title page as well.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The issues of entitlement to service connection for a respiratory disability, a bilateral eye condition, a skin disorder, a urinary tract disorder, a pelvic condition, BPH, a right ankle disability, a psychiatric disorder other than PTSD, and a sleep disorder, along with the claims for an initial higher ratings for degenerative joint disease of the lumbar spine, degenerative arthritis of the right knee, degenerative arthritis of the left knee, and TDIU are being remanded and are addressed in the REMAND portion of the decision below.



FINDINGS OF FACT

1.  Myofascial lumbar syndrome manifested by muscle and joint pain in the lower extremities was caused by service-connected lumbar spine degenerative joint disease.  

2.  A VA psychologist diagnosed the Veteran as having PTSD related to active duty service in the Southwest Asia theater of operations in the Persian Gulf.

3.  The Veteran has been diagnosed with irritable bowel syndrome, which had its onset in service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for myofascial lumbar syndrome manifested by muscle and joint pain in the lower extremities have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2014).

2.  The criteria for service connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2014).

3.  Irritable bowel syndrome was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 1117, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Criteria

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).  Disabilities diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes service incurrence.  38 C.F.R. § 3.303(d).

To establish service connection for PTSD, the evidence must show: (1) a current diagnosis of PTSD; (2) credible supporting evidence that a claimed in-service stressor actually occurred; and (3) medical evidence of a causal nexus between the current PTSD symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2014).

Service connection claims for PTSD based on "fear of hostile military or terrorist activity" are subject to a more relaxed evidentiary standard.  38 C.F.R. § 3.304(f)(3) (2014).  Absent clear and convincing evidence to the contrary, a Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor when the evidence establishes: (1) that the claimed stressor is adequate to support a diagnosis of PTSD, as determined by a VA psychiatrist or psychologist, or contract equivalent; (2) that the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service; and (3) that the Veteran's symptoms relate to the claimed stressor.

"Fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others (e.g., a threat from an actual or potential improvised explosive device, incoming mortar fire, or small arms fire).  38 C.F.R. § 3.304(f).

Service connection may also be granted for a disability that is proximately due to or aggravated by service-connected disease or injury.  38 C.F.R. § 3.310 (2014).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).


II.  Analysis

Muscle and Joint Pain

The Veteran seeks service connection for disability manifested by muscle and joint pain.  He had two periods of active duty.  

The January 1979 enlistment examination report for the first period of active duty notes leg cramps with exertion.  The March 1983 separation examination reflects that the Veteran indicated he had or had had swollen or painful joints.  
An August 2009 post deployment health assessment (PDHA) completed during the second period of service reflects the Veteran's report of onset of muscle aches and swollen, stiff or painful joints while deployed.  

In addition, the June 2010 VA examination report reflects the Veteran's competent report of a dull lower back pain radiating to both lower extremities and bottoms of feet causing muscle and joint pain.  The diagnosis was myofascial lumbar syndrome secondary to lumbar spine degenerative joint disease.  A February 2010 rating decision reflects service connection was established for degenerative joint disease of the lumbar spine.  

There is competent probative evidence that the Veteran's myofascial lumbar syndrome manifested by muscle and joint pain in the lower extremities was caused by service-connected disability.  Resolving any reasonable doubt in the Veteran's favor, the Board finds that the evidence supports a grant of service connection for myofascial lumbar syndrome manifested by muscle and joint pain in the lower extremities.  

The evidence is in favor of the claim.  Service connection for myofascial lumbar syndrome manifested by muscle and joint pain in the lower extremities is warranted.  


PTSD

The Veteran seeks service connection for PTSD.  In his August 2011 NOD, he stated that while stationed in Iraq, he was under constant fear for his life, came under mortar attack, and was under constant stress while traveling in convoys.  

His DD Form 214 shows he served in a designated imminent danger pay area during service in the Southwest Asia Theater of operations in the Persian Gulf from November 2008 to August 2009.  Decorations and awards include the Iraq Campaign Medal with Campaign Star and the Global War on Terrorism Service Medal.  

In addition, an August 2009 service treatment record reflects complaints of difficulty falling asleep since an injury to his knee in a convoy accident.  

An April 2010 record shows that the VA clinical psychologist diagnosed PTSD.  Although the August 2010 VA examiner concluded that the Veteran did not meet stressor criterion A for a diagnosis of PTSD, the May 2010 VA examination request reflects that the in-service stressors have been conceded.  In addition, the April 2010 VA record notes the Veteran was stationed at a forward observation post or close to enemy lines; received enemy artillery (mortars, rockets, grenades); and encountered explosive devices.  Further, the Veteran's immediate reaction to the in-service trauma was noted to be fear/helplessness.  

In addition to having been exposed to mortar attacks and explosions, another stressful experience was noted to involve a weapon misfiring incident.  The Board notes that the Veteran's military occupational specialty (MOS) was small arms/artillery repairman.  Although no one was reported to have been injured as a result of the misfiring, it was noted that weapons functioning properly was a vital part of their survival and the main objective of his mission, and therefore the incident was quite stressful for the Veteran.  It was further noted that although the Veteran had difficulty pinpointing the most traumatic experience, he stated that he felt like he was going to die 'the whole time' that he was in Iraq.  

To the extent that the Veteran's credibility was questioned with respect to stressful experiences during service in the August 2010 VA examination report, the VA clinical psychologist concluded that the difficulty ascertaining a specific criterion A stressor from the Veteran was due to his lack of insight and concrete thinking style rather than an attempt to feign symptoms.  As noted, VA has conceded the in-service stressors.

Service records confirm that the Veteran served in Iraq during the Persian Gulf War, to include traveling in a convoy in support of operations.  The Board also finds the Veteran's report of having come under enemy mortar attack, and that he was in fear for his life during service in Iraq, to be not only consistent with the circumstances of his service, but also credible.  38 C.F.R. § 3.304(f).  See also Suozzi v. Brown, 10 Vet. App. 307 (1997) (holding that "corroboration of every detail [of a claimed stressor] including the appellant's personal participation" is not required; rather an appellant only needs to offer independent evidence of a stressful event that is sufficient to imply his or her personal exposure).  Accordingly, and to the extent necessary, resolving any reasonable doubt in the Veteran's favor, the Board finds that the evidence satisfies the requirement of a service-related stressor.  

PTSD has been diagnosed by a VA clinical psychologist; there is credible supporting evidence of a claimed in-service stressor; and credible evidence of a link between current symptoms and in-service stressor(s).  Thus, service connection for PTSD is warranted.  38 C.F.R. § 3.304(f)(3).

Irritable Bowel Syndrome

Because the Veteran served in the Southwest Asia theater of operations during the Persian Gulf War, service connection may be established under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  Under those provisions, service connection may be granted for a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War.  For disability due to undiagnosed illness and medically unexplained chronic multisymptom illness, the disability must have been manifest either during active military service in the Southwest Asia theater of operations or to a degree of 10 percent or more not later than December 31, 2016.  38 C.F.R. § 3.317(a)(1). 

For purposes of 38 C.F.R. § 3.317 , there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multisymptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A. § 1117(d) warrants a presumption of service connection. 

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis. In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Further, lay persons are competent to report objective signs of illness.  Id.  To determine whether the undiagnosed illness is manifested to a degree of 10 percent or more the condition must be rated by analogy to a disease or injury in which the functions affected, anatomical location or symptomatology are similar.  See 38 C.F.R. § 3.317(a)(5); see also Stankevich v. Nicholson, 19 Vet. App. 470 (2006). 

A medically unexplained chronic multisymptom illness is one defined by a cluster of signs or symptoms and specifically includes chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders (excluding structural gastrointestinal diseases), as well as any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness. A "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities."  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii). 

The June 2010 VA examination report shows that the Veteran has been diagnosed with irritable bowel syndrome (IBS).  Post-service medical records show the Veteran reported diarrhea once or twice a day, every other day.  The records also reflect that the Veteran experienced periods of constipation and has been prescribed laxatives to treat his constipation.  Based on the evidence of record, the Veteran's irritable bowel syndrome presented after the Veteran's Persian Gulf War service, and according to the medical evidence of record, his symptoms have been manifest to a degree of at least 10 percent or more for more than six months.  After resolving any benefit of the doubt in favor of the Veteran, the Board finds that the criteria for a grant of service connection for irritable bowel syndrome pursuant to 38 C.F.R. § 3.317(a)(2)(B) are therefore met.


ORDER

Service connection for myofascial lumbar syndrome manifested by muscle and joint pain in the lower extremities is granted.  

Service connection for PTSD is granted.  

Service connection for irritable bowel syndrome (IBS) is granted.


REMAND

Initially, the Board notes that the record reflects the Veteran had multiple periods of service in the interim between his first and second period of active duty.  An "Abstract of Service and Medical History" indicates he had periods of active duty training (ACDUTRA), active training (AT), and/or was on drill pay status (DPS) during 1984 to 1993.  In addition, a November 2009 service personnel record reflects inactive duty training (INACDUTRA).  All periods of service have not been verified.

The Board notes that a record associated with the file in February 2010 indicates that the AOJ made a Department of Defense (DOD) inquiry, and although no response from DOD is of record, additional service personnel records were associated with the file in April 2010.  The file further reflects that in July 2010, the AOJ initiated a request for service records and/or information via the Personnel Information Exchange System (PIES), the Official Military Personnel File (OMPF), and/or the Joint Services Records and Research Center (JSRRC).  It does not appear that responses to the requests are associated with the file.  Although the March 2012 statement of the case reflects review of the service treatment records for both periods of active duty, there is no reference to the requests or responses as to the service record requests.  On remand the responses to the requests are to be associated with the file.  If the responses are unavailable, the AOJ is to make another request for the requested records from appropriate sources.

The Board further notes that the Veteran served in the Southwest Asia theater of operations in the Persian Gulf.  As such, VA must consider whether service connection is warranted for relevant claimed disorders as due to a qualifying chronic disability or an undiagnosed illness related to his service in the Persian Gulf. 

In this regard, the Board notes that under 38 C.F.R. § 3.317, service connection may be warranted for a Persian Gulf Veteran for disability due to undiagnosed illness and medically unexplained chronic multi symptom illness.  Pursuant to the regulation, the disability must have been manifest either during active service in the Southwest Asia theater of operations or to a degree of 10 percent or more not later than December 31, 2016.  See 38 C.F.R. § 3.317(a)(1)).  For purposes of section 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  

With respect to service connection for a respiratory disorder, service treatment records show treatment for an upper respiratory infection in September 1981 and in January 1983.  An undated asbestos screening record associated with his first period of service during service aboard the USS Hoel (as indicated in an Abstract of Service and Medical History) reflects the Veteran's report of having been routinely exposed to asbestos or asbestos products both prior to, and during, active duty.  He indicated that during greatest exposure to asbestos, he saw asbestos dust in the air or had to wipe dust fibers off of his clothing.  He further indicated that air sampling was conducted in 1980 or 1981 to measure fiber concentrations.  The record states that he was placed on the Asbestos Medical Surveillance Program (AMSP).  On the accompanying medical history to the March 1983 separation examination report, he indicated that he had or had had shortness of breath.  

During the second period of active duty, difficulty breathing was noted on a post deployment questionnaire in August 2009.  

In addition, a February 2012 VA treatment record notes the result of a PPD test was positive, and hemoptysis was noted.  An April 2010 VA treatment record reflects complaints of having a lot of mucus/cough for past 3 months.  

Although the June 2010 VA general medical examination report notes computed tomography (CT) scan of the chest in April 2010 showed no radiographic evidence of asbestos-related pleural disease or asbestosis, an incidental 2mm pleural based nodule on the right upper lobe was noted.  No opinion was provided as to whether the right upper lobe nodule was related to service, to include whether it was a manifestation of disability due to undiagnosed illness or medically unexplained chronic multi symptom illness, and relevant evidence has been added to the record since the VA examination.  As such, the examination report is inadequate.  Once VA undertakes the effort to provide a medical examination or opinion, it must provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  Therefore, the Veteran is to be afforded a new VA examination with respect to the nature and etiology of a respiratory disability. 

With respect to a bilateral eye disability, a September 1979 service treatment record shows a diagnosis of iritis secondary to corneal abrasion.  An August 2009 service treatment record reflects complaints of visual symptoms since an injury in a convoy accident.  

The Board notes that although the electronic file reflects entries for "Accident Reports," there is no content associated with the entries.  A February 2010 rating decision, however notes that service treatment records show that the Veteran injured his knee while riding in a vehicle and hitting a pothole during service in August 2009.  On remand, the content of the accident reports is to be associated with the entries.

In addition, VA treatment records in March 2010 reflect a new spectacle prescription and a history of Lasix was noted.  Visual acuity of 20/25, bilaterally, was noted.  The diagnosis entered was presbyopia/refractive error.  The June 2010 VA examination report notes the Veteran forgot his glasses.  Visual acuity in the right eye was 20/50 and 20/70 in the left eye.  No opinion was provided as to whether visual impairment is related to service, to include iritis secondary to corneal abrasion in September 1979.  The examination report is inadequate.  Barr.  As such, the Veteran is to be afforded a new VA examination with respect to the nature and etiology of a bilateral eye disability.  

With respect to skin disease, the June 2010 VA general medical examination report reflects diagnoses of urticaria with post-inflammatory hypopigmentation, epidermal inclusion cyst, and tinea pedis.  Although the examiner stated the conditions were less than likely related to any specific exposure event experienced by the Veteran during service in Southwest Asia, a rationale for the opinion was not provided.  The opinion is inadequate.  Barr.  As such, the Veteran is to be afforded a new VA examination with respect to the nature and etiology of a skin disability.

As for a urinary tract disorder, and although the June 2010 VA general medical examination report reflects symptoms to include frequency, hesitancy, weak stream, dysuria, and incontinence, no diagnosis was entered and no opinion was provided as to whether the symptoms were related to service.  The opinion is inadequate.  Barr.  As such, the Veteran is to be afforded a new VA examination with respect to the nature and etiology of a urinary tract disorder.

With respect to a pelvic condition, an August 2009 computed tomography (CT) scan of the abdomen in August 2009 during the second period of active duty notes a calcified density at the medial aspect of the right lower quadrant, possibly a calcified appendicolith or calcified mesenteric lymph node.  

The June 2010 VA general medical examination report notes the reported calcium in the Veteran's pelvis "sounded like" a benign incidental finding.  Although no associated symptoms were noted, the examiner did not sufficiently address the Veteran's competent report of symptoms, to include pain with squatting.  The opinion is inadequate.  Barr.  As such, the Veteran is to be afforded a new VA examination with respect to the nature and etiology of his pelvic symptoms.  

With respect to service connection for BPH (claimed as a kidney disorder), the June 2010 VA general examination report reflects a diagnosis of BPH.  Although the examiner stated that it is less than likely BPH is related to any specific exposure event experienced by the Veteran during service in Southwest Asia, a rationale for the opinion was not provided.  The opinion is inadequate.  Barr.  As such, the Veteran is to be afforded a new VA examination with respect to nature and etiology of BPH. 

As to service connection for a psychiatric disorder other than PTSD, an April 2010 VA treatment record reflects a diagnosis of major depressive disorder.  In addition, both the June 2010 VA sleep disorder examination report and the August 2010 mental examination report reflect a diagnosis of adjustment disorder with depressed mood and anxiety, as well as personality disorder.  An opinion as to whether additional psychiatric disability was superimposed on personality disorder, or whether any acquired psychiatric disorder was related to service, was not provided, and in view of service connection for PTSD having been established, the Veteran is to be afforded a VA examination with respect to the nature and etiology of a psychiatric disorder other than PTSD.  

Prior to the examinations, any outstanding records of pertinent medical treatment must be obtained and added to the record.

The June 2010 and August 2010 VA examination reports attributed a sleep disorder to adjustment disorder with depressed mood and anxiety.  Because the outcome of the claim for service connection for a psychiatric disorder other than PTSD may have an impact on the issue of service connection for a sleep disorder, the Board finds the issues to be inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  If service connection for a psychiatric disorder other than PTSD is granted, the secondary service connection claim for a sleep disorder must be readjudicated.

The issue of entitlement to service connection for a right ankle disability is deferred pending the development.  

In addition, the June 2010 VA examination pertaining to the lumbar spine reflects that the Veteran may be participating in the VA Vocational Rehabilitation Program.  VA Vocational Rehabilitation records are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).  VA has a duty to seek such records as they may affect the Veteran's claims.

Further, in the February 2010 rating decision, service connection was granted for a lumbar spine disability, degenerative arthritis in the right knee, and degenerative arthritis in the left knee.  In May 2010, the Veteran filed a NOD with respect to the initial ratings assigned.  The filing of a NOD confers jurisdiction on the Board and the next step is for the AOJ to issue a SOC.  To date, however, a SOC has not been issued with respect to these claims.  

Finally, with respect to the issue of entitlement to a TDIU, the Veteran should be sent appropriate notice under the Veterans Claims Assistance Act of 2000 (VCAA).


Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran appropriate VCAA notice for a claim of entitlement to a TDIU.

2.  Associate the responses to the requests via DOD, PIES, OMPF and/or the JSRRC, with the record.  

If the responses are unavailable, contact the National Personnel Records Center, and/or any other indicated agency and request the copies of the Veteran's Official OMPF and request verification of the complete dates and types of the Veteran's service, specifically noting whether such duty was active duty, ACDUTRA, AT, INACDUTRA, or DPS.  

Compile a complete list of all periods of service, with ACDUTRA, AT, INACDUTRA, and DPS separately listed.  Associate all documents obtained with the file.  All efforts to obtain these records, and the responses received, must be documented in the file, and must continue until it is reasonably certain that the records do not exist or that further efforts to obtain the records would be futile.  

If such records are unavailable, the Veteran's file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

3.  Associate the records relevant to the accident report entries with the file.  

If such records are unavailable, the Veteran's file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

4.  Associate the Veteran's VA Vocational Rehabilitation folder with the claims file.

If such records are unavailable, the Veteran's file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

5.  Obtain complete VA treatment records.

If such records are unavailable, the Veteran's file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

6.  Schedule the Veteran for a VA psychiatric examination by an appropriate medical professional.  The entire file must be reviewed by the examiner.  

The examiner is to conduct all indicated tests.  

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that a psychiatric disorder other than PTSD is related to his active service, or that any diagnosed psychiatric disability is indicative of a psychiatric disability superimposed upon the Veteran's personality disorder.

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

7.  Schedule the Veteran for a VA respiratory examination by an appropriate medical professional.  The entire file must be reviewed by the examiner.  

The examiner is to conduct all indicated tests.  After reviewing the file, examining the Veteran, and noting his reported history of symptoms, the examiner is to provide an opinion as to whether the Veteran has a current diagnosis of a respiratory disability of any kind.  If so, the examiner should provide an opinion as to whether it is at least as likely as not that the Veteran's respiratory condition is related to service, to include whether any respiratory condition is due asbestos exposure during service or to a "medically unexplained chronic multisymptom illness" related to service in Southwest Asia, characterized by signs or symptoms involving the respiratory system (upper or lower).  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

8.  Schedule the Veteran for a VA eye examination by an appropriate medical professional.  The entire file must be reviewed by the examiner.  

The examiner is to conduct all indicated tests.  

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that a bilateral eye condition, to include decreased visual acuity, is related to his active service, to include documented iritis secondary to a corneal abrasion in September 1979, or is manifestation of a "medically unexplained chronic multisymptom illness" related to service in Southwest Asia.  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

9.  Schedule the Veteran for a VA genitourinary examination by an appropriate medical professional.  The entire file must be reviewed by the examiner.  

The examiner is to conduct all indicated tests.  After reviewing the file, examining the Veteran, and noting his reported history of symptoms, the examiner is to provide an opinion as to whether it is at least as likely as not that a genitourinary disorder, to include of the urinary tract and pelvis, as well as BPH, is related to service, or is a manifestation of a "medically unexplained chronic multisymptom illness" related to service in Southwest Asia.  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

10.  Issue a SOC with respect to entitlement to an initial higher rating for lumbar spine degenerative joint disease, degenerative arthritis of the right knee, and degenerative arthritis of the left knee.  If the Veteran files a timely substantive appeal the issue is to be returned to the Board.

11.  Finally, readjudicate the appeal, to include the issue of entitlement to a TDIU.  If the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


